DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 4 of the detailed portion of the office action mailed 07 October 202O is withdrawn in view of applicant’s arguments and amendments filed 11 December 2020.  A modified rejection is given below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stilts (U.S. 4,039,098) in view of MacKay (GB 2515332A.
     Stilts teaches a flexible panel of fiberglass insulation designed to insulate the top of a water heater with slits that expand to allow the passage of pipes from the water heater (abstract, elements 20 and 21 of Figure 3, column 2, lines 35-55).  Mackay teaches the use of transverse slits to form fingers in an opening in an insulation layer to allow passage of a pipe/duct (Figure 3).  The instant invention claims a sheet of insulation with two holes with transverse slits that form fingers that allow expansion of the holes so that pipes or ducts can be inserted into the holes, wherein the sheet is capable of being bent so that the two holes are along the same axis.  It would have been obvious to one of ordinary skill in the art to put transvers slits across the holes to form fingers that allow expansion of the holes because of the teachings of MacKay.  The top insulation sheet of Stilts is taken as being flexible enough 

Applicant’s arguments with respect to claim(s) 1, 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783